--------------------------------------------------------------------------------

Exhibit 10.B 
 
 
Award Letter
 
[El Paso Corporation Letterhead]
 
[Date]
 
[Name]
[Address]
[Address]


 
 
Re:  El Paso Corporation – EP Energy Employee Retention Plan

 
Dear [____________]:
 
On October 16, 2011, El Paso Corporation (the “Company”) entered into a
definitive merger agreement with Kinder Morgan, Inc. (“KM”) pursuant to which KM
is anticipated to acquire the Company according to the terms and conditions set
forth in the merger agreement.  As you know, it is contemplated that the EP
Energy business be sold at or shortly following the closing of the
acquisition.  We understand that the pending acquisition and divestiture of the
EP Energy business may create uncertainty for EP Energy employees.  Because
preservation of the EP Energy business is important in connection with the
acquisition of the Company by KM, the Company has devised a retention plan (the
“Retention Plan”) to foster the continuous employment and dedication of certain
Company employees who primarily provide support for the EP Energy business and
to maximize the sale price of EP Energy assets in connection with the
anticipated acquisition.  I am pleased to inform you that you have been selected
as a participant in the Retention Plan.
 
The terms and conditions of your participation in the Retention Plan are set
forth below, subject to the terms and conditions of the formal Retention Plan
document, a copy of which is attached as Exhibit A to this Award Letter.  All
capitalized but undefined terms used in this Award Letter have the meaning set
forth in the Retention Plan.
 
Participation and Retention Bonus Award
 
You have been selected as a Tier II-A Participant in the Retention Plan.  As a
Tier II-A Participant, you are eligible to earn a Tier II Retention Bonus as
follows, subject to your continued employment through the Tier II Designated
Date or, under certain circumstances set forth in the Retention Plan, your
earlier involuntary termination of employment:
 
●  
Tier II Retention Bonus: a minimum of [___]% of the Tier II-A Pool determined in
accordance with Exhibit A of the Retention Plan, which shall be delivered to you
in a separate communication by no later than the Closing Date



As a Tier II-A Participant in the Retention Plan, the amount earned in respect
of your Tier II Retention Bonus is subject to the level of attainment of Gross
Sale Proceeds set forth in Exhibit A of the Retention Plan, which shall be
delivered to you in a separate communication by no later than the Closing
Date.  Within the parameters of the Retention Plan, your Tier II Retention Bonus
may be increased subject to prior written approval from KM, and it may also
increase on the Tier II Designated Date as a result of forfeitures by other Tier
II-A Participants or if any portion of the Tier II-A Pool is unallocated as of
the Tier II Designated Date.
 
Terms and Conditions Applicable to Your Retention Bonus Award
 
The details of the circumstances under which your Tier II Retention Bonus is
payable are described in the Retention Plan itself.  Payment of your Tier II
Retention Bonus is subject to all terms and conditions of the Retention Plan,
which take precedence over this Award Letter in the event of a conflict.
 
 
 

--------------------------------------------------------------------------------

 
 
 
In order to be eligible to receive payment (if any) in respect of your Tier II
Retention Bonus, you must execute and not revoke a Full Release (and, if
applicable, you must execute a Limited Release) in accordance with Section 12 of
the Retention Plan.  The Full Release (and, if applicable, Limited Release) will
be provided to you by the Company in accordance with Section 12 of the Retention
Plan.
 
Thank you for your sustained commitment to our Company as we work together
during the coming months.
 
Sincerely,
 
_______________________
[_____________]
 
 
 
 
 

-2-

--------------------------------------------------------------------------------

 